Citation Nr: 9900313	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  93-28 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to May 1992.  

This appeal arises from a October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana which denied entitled to residuals of 
a right ankle strain, a rhinoplasty and a back disorder.  

The veteran appealed the denial of service connection for a 
right ankle strain and residuals of a rhinoplasty to the 
Board of Veterans Appeals (Board).  In October 1995 the 
Board remanded the veterans claims to the RO for further 
development.  

In June 1998 the RO granted service connection for residuals 
of a rhinoplasty.  That decision has resulted in there being 
no case or controversy as to that issue.  Therefore, it is 
moot.  Aronson v. Brown, 7 Vet.App. 153, 155 (1994).  The 
veteran has not indicated disagreement with the assignment of 
a noncompensable evaluation for that disability.  For that 
reason the issue of an increased rating for residuals of a 
rhinoplasty is not for appellate consideration at this time.  
In Holland v. Gober, 124 Fed. 3rd 88 (1997), the Federal 
Circuit Court of Appeals held that in order to initiate an 
appeal as to subsequent issues after the grant of service 
connection, a notice of disagreement must be filed.  For that 
reason the only issue currently in appellate status is 
service connection for a right ankle disorder.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he was required to spend many 
months on crutches due to an injury to his right ankle in 
1990 while on board ship.  He was unable to complete the 
recommended physical therapy because he was sent to the 
Persian Gulf in support of Operation Desert Storm.  He 
asserts that the tendons and ligaments of the ankle have been 
stretched and torn and that he is no longer able to 
participate in sports or walk for prolonged periods of time 
due to ankle problems.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim for entitlement to 
service connection for a right ankle disorder is well 
grounded.  


FINDING OF FACT

No competent medical evidence of a current right ankle 
disorder has been submitted.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a right ankle disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131.  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability in such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  The specific finding 
requirement that an increase in disability is due to the 
natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to military service.  Consideration will 
be given to the circumstances, conditions and hardships of 
service.  38 C.F.R. § 3.306.  

Initial matter -- well-groundedness of the claim.  The 
appellant has the burden of submitting evidence sufficient to 
justify a belief that his claim is well grounded.  See 38 
U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A claim is well grounded if it is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
plausible or possible is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
Oct. 7, 1997), affd 9 Vet. App. 341 (1996) (adopting the 
definition of the Court of Veterans Appeals of a well-
grounded claim as set forth in Caluza v. Brown, 7 Vet. App. 
498, 506 (affd, 78 F.3d 604 (Fed. Cir. 1996) (table), and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), including the 
requirement that [w]here the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required); Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit, supra.  This burden 
may not be met merely by presenting lay testimony, because 
lay persons are not competent to offer medical opinions.  See 
Epps and Grottveit, both supra; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Service connection generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, Caluza, Heuer 
and Grottveit, all supra.

Factual Background.  The service medical records include an 
enlistment examination performed in January 1988.  On 
examination the lower extremities were noted to be normal.  
No history of a right ankle disorder was listed on the 
veterans January 1988 Report of Medical History.  

The January 1988 Report of Medical Examination includes a 
notation on the second page that the veteran underwent 
physical inspection in February 1988 and July 1988.  He was 
found qualified for service on both occasions as noted on the 
examination report.  

In May 1990 the veteran complained of ankle pain.  He was 
walking and stepped in a hole and inverted the ankle.  
Objective examination revealed swelling, but no 
discoloration.  Range of motion was limited with pain.  There 
was swelling over the outer ankle.  The lateral malleolus was 
tender and swollen.  The joint appeared stable.  The 
assessment was inversion injury with suspected anterior talo-
fibular ligament strain.  Treatment included ice, an ace 
bandage, and Motrin.  X-rays revealed soft tissue swelling 
about the right lateral malleolar.

Two days afterwards the veteran returned complaining of sharp 
pain along the outer side of the right ankle.  There was 
throbbing pain along the inner side of the ankle, which 
progressed to sharp pain while stepping on it.  The pain had 
worsened the previous evening.  There was bluish 
discoloration along the inner and outer aspect of the ankle 
and point tenderness.  The assessment was inversion injury.  
The veteran was advised to elevate the ankle and apply heat.  

The veteran returned for a followup visit five days following 
the injury.  The veteran had persistent ecchymosis, swelling 
and limited range of motion.  He had been treated aboard ship 
with bedrest, elevation and a heating pad with partial 
improvement.  The assessment was that the veteran had a 
severe ankle strain, Grade II-III.  The treatment plan 
included a posterior splint to the ankle.  No weight bearing 
for seven days was ordered.  The veteran was to use crutches 
and be on light duty for seven days.  

Twelve days after the injury the veterans symptoms were 
improving.  He was using an Ace wrap and a cane.  He had 
increased range of motion of the ankle.  Swelling had 
decreased.  Examination revealed that the ankle was N-V 
intact.  He had 70 percent of range of motion laterally 
plus flexion and extension.  The assessment was resolving 
ankle sprain.  Light duty was extended for seven days.  

Twenty days after the injury he felt 60 percent better.  He 
had used a cane after seven days.  Partial weight bearing was 
noted.  On examination he had good range of motion.  There 
was no ecchymosis.  NV was again noted to be intact.  He 
was ambulating well.  The assessment was ankle sprain 
resolving.  He was to resume duty, continue to use an Ace 
wrap and have physical therapy for rehabilitation.  

In September 1990 the veteran complained of pain and swelling 
of the right ankle for one day.  He stated that he was just 
walking when he felt a sharp pain to the right ankle.  He 
also complained of numbness and pressure to the second, third 
and fourth digit of the right foot.  Physical examination 
revealed plus three swelling and discoloration to the right 
anterior and lateral ankle.  It was tender and warm to the 
touch.  Ecchymosis was noted to the first, second, third and 
fourth digits.  Neurovascular examination revealed that 
pressure only to the second, third and fourth digits.  
Capillary fill was normal.  The lateral ankle was noted to be 
TTP.  X-rays revealed no fracture or dislocation.  The 
assessment was right ankle sprain.  The examiner recommended 
a U-splint, ice and elevation.  The veteran was placed on 
light duty for seven days.  X-rays revealed no bony 
abnormality.  

Six days later the veteran returned for a follow-up visit.  
He felt much improved but still had pain.  He was able to 
walk slowly without crutches.  The examiner again noted 
TTP lateral ankle.  There was increased pain with 
eversion.  The assessment was recurrent ankle sprain.  An 
orthopedic consult was ordered.  

Service medical records from October 1990 reveal that the 
veteran complained of weakness.  He had an injury with a 
recurrent sprain which had affected him for four months.  He 
was treated with splints and crutches.  Five years ago he had 
injured that ankle while playing football.  (The notes of the 
examination are largely illegible.)  A history of antalgia 
with walking was noted.  He was able to walk on toes and 
heels.  He was able to jump on each leg independently.  
NV was noted to be intact.  There was a notation of 
tender.  The diagnosis was arthralgia of the right ankle 
secondary to recurrent strain.  Physical therapy was ordered.  

October 1990 VA medical records reveal that a physical 
therapy consult was ordered.  The reason for the request was 
a recurrent sprain of the right ankle.  There was no 
objective instability.  The physical therapist was requested 
to teach the veteran superior muscle strengthening and 
reactability.  

Separation examination in May 1992 did not reveal any 
abnormality of the lower extremities.  On his Report of 
Medical History the veteran denied a history of painful 
joints.  The veteran noted a history of damage to tendons and 
ligaments on separate occasions in 1989.  

A VA examination was conducted in June 1992.  The veteran 
indicated that he had been discharged from the service after 
four years of service.  He had aggravated an injury to his 
right ankle which was previously hurt while playing football.  
It had improved but had recurred while he was on duty in the 
Navy.  He had spent five or six months on crutches because of 
that malady.  Examination of the musculoskeletal system 
revealed normal range of motion in all his joints.  The 
veteran complained of weakness in the right ankle.  There was 
pain on the outside (lateral aspect) of the right ankle when 
running.  He also had occasional swelling.  The first injury 
was in approximately 1987 and involved damage to the 
ligaments and tendons.  It recurred in 1989.  A cast was used 
intermittently for six months.  Examination revealed no 
crepitation with full active range of motion.  There was mild 
tenderness below the right lateral malleolus.  The diagnosis 
was residuals, ligamentous injury, right ankle.

The veteran testified at a hearing at the RO in June 1993 
that he was seen at Balboa Hospital in September 1990.  He 
saw an orthopedic specialist who recommended physical 
therapy.  Two weeks later he was sent to the Persian Gulf.  
While in service he used crutches for five to six months on 
and off.  The ankle was casted with a splint cast.  At the 
time of the hearing he had regained almost all of his range 
of motion.  The ankle was painful.  It was free of pain 
during non-strenuous activities, but when he walked a 
distance or stood for any length of time it became sore and 
began to swell.  When asked if he had swelling or deformity 
of the joint the veteran indicated that it was just the ball 
of the ankle.  It turned blue after walking, running or 
strenuous activities and swelled slightly.  There were dull 
pains every now and then.  He did not take any medication.  
He wore a brace when he walked.  He bought the brace himself.  
When the ankle was black and blue he had noticeable loss of 
range of motion.  The veteran stated that his ankle was 
unstable, side to side.  He tried to wear high top shoes or 
boots.

In April 1996 the RO arranged for the veteran to be examined 
by a private orthopedist.  The RO provided the orthopedist 
with the claims folder which he reviewed.  The orthopedist 
noted that while on active duty the veteran sustained injury 
to his lateral right ankle.  It was ecchymotic, swollen and 
very painful in the anteriolateral aspect of the right ankle.  
It continued to bother him on and off.  The veteran also gave 
a history of a moderate injury to his right ankle in 1984, 
while he was in the ninth grade.  He then went some six years 
without symptoms.  During that time he participated in Naval 
basic training and the early SEALS program.  The veteran told 
the examiner he thought it was a new injury and should be 
service connected.  

Examination of the ankles revealed normal range of motion.  
Reflexes at the ankles were 2/5 and equal.  Ankle 
flexion/extension strength was equal, left and right.  There 
was no measurable atrophy of the right ankle or calf, when 
compared to the left.  Ankle dorsiflexion was to 10 degrees, 
left equaled right.  Ankle plantar flexion was 40 degrees, 
left and right.  Inversion of both ankles was to 30 degrees, 
left and right.  There was no pain, swelling or tenderness 
over the anterolateral aspect of the right ankle.  X-rays of 
the right ankle were within normal limits.  

The orthopedist wrote the following:

Symptomatically, my medical impression is 
that (from the information I have at 
hand) that his right ankle complaints are 
S/C.  However, I see very little medical 
evidence that a significant problem 
exists today.  There is no instability or 
any other evidence of any chronic ankle 
problem and I would not think that he 
would have a long term chronic problem 
with his ankle.  There is no 
recommendation for treatment at this 
point.  

Analysis.  The Board has noted that the veteran gave a 
preservice history of a right ankle injury.  The regulations 
state that veterans are presumed to be in sound condition 
when accepted and enrolled for service, except for disorders 
noted at entrance into service.  38 C.F.R. § 3.304(b).  The 
presumption attaches only where there has been an induction 
examination in which the disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 238 (1994).  In this case the 
veteran was examined at the time of his enlistment into 
service.  A careful review of the enlistment examination, 
dated in January 1988, reveals that physical inspections were 
completed again in February and July 1988.  The veteran was 
noted to be qualified for service on both of those dates.  No 
interval history was noted or additional disabilities added 
since the January 1988 examination.  Based on those facts the 
Board finds that the veteran is entitled to the presumption 
of soundness on service examination.  

In order to rebut the presumption of soundness there must be 
clear and unmistakable evidence that an injury existed prior 
to service.  38 C.F.R. § 3.304.  The only evidence of a 
preexisting right ankle disorder are the statements of the 
veteran given as to his medical history.  It is clear that 
the veterans reported history alone, without regard to 
clinical factors pertinent to the basic character, origin and 
development of the disorder, is insufficient evidence upon 
which to base a finding that a disorder preexisted service.  
38 C.F.R. § 3.304(b)(1).  The Board finds that clear and 
convincing evidence has not been presented which establishes 
that the veteran had a chronic right ankle disorder which 
preexisted service entrance.  See Crowe v. Brown, 7 Vet. 
App. 238 (1994).  

In the absence of clear and unmistakable evidence which 
establishes that the veteran had a preexisting chronic right 
ankle disorder, the Board next considered whether a well-
grounded claim had been presented that a chronic right ankle 
injury was incurred in service.  The claimant has the initial 
burden of produce or submitting evidence that his claim is 
well grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (June 22, 1998) 
the Federal Circuit adopted the following definition of a 
well-grounded claim:  for a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury and 
(3) medical evidence of a nexus between an in-service disease 
or injury and the current disability.  

The first requirement is a medical diagnosis of a current 
disability.  It is clear in this case that the veteran 
injured the right ankle in service.  After that injury in 
service in 1990 the veteran continued to serve on active duty 
until May 1992.  There are no records of treatment for a 
right ankle disorder after October 1990.  The service 
separation examination noted that the lower extremities were 
normal.  The injury to the tendons and ligaments was noted 
only by history in the Report of History.  There was no 
diagnosis of a right ankle disorder at the time of 
separation.  On the VA examination immediately after service 
the only clinical finding related to the right ankle was mild 
tenderness.  The diagnosis was listed as residuals of 
ligamental strain.  The veteran asserted that the VA 
examination was inadequate.  A review of the June 1992 VA 
examination reveals that it was a general medical examination 
with out any special emphasis on the right ankle.  

An examination by a private orthopedist was performed in 
April 1996.  The examiner stated that he did not find any 
evidence of any chronic ankle problem.  No diagnosis of a 
current right ankle disorder was noted.  

Although the orthopedist stated that his medical impression 
was that the veterans complaints were S/C.  He did not 
find pain, tenderness or instability of the ankle.  He 
specifically stated that he did not find evidence of any 
chronic ankle problem.  

In this instance the evidence necessary to establish a well-
grounded claim are current medical records which include a 
diagnosis of a right ankle disorder.  The veteran has 
testified that he has flare-ups of pain and swelling when he 
walks for long periods.  On such an occasion if the veteran 
sought medical treatment it would provide a record of a 
current right ankle disorder.  In the absence of such 
evidence the veterans claim is not well grounded.  

The claim for service connection for a right ankle disorder 
is denied as evidence sufficient to establish a well-grounded 
claim has not been submitted.  


ORDER

Service connection for a right ankle disorder is denied. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
